DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSHUA CRUZADO,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-644

                              [June 3, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 18-006626-CF-10A.

  Patrick Curry, Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.